DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower and/or upper pump assembly in claims 21-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: pumping means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 19, 21-23, 28-29, 34, 37, 43, 45 and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
The recitation of “Apparatus for distributing a” in the preamble of claim 1, render the claims indefinite, since the preamble is conveying that claims are to an apparatus per se, but the body of the claim appears to be to a combination of a jaw crusher and a sample bag (kit/system). Therefore, it is unclear what apparatus applicant is intending to encompass.  This terminology is repeated throughout the claims.
Claim 2 is indefinite because it is not clear what the word “substantially” is intended to encompass. Also, the term “substantially” is indefinite since the resulting claim 2 does not clearly set forth the meets and bounds of the patent protection desired.
Claim 6 is indefinite since all that the applicant considers to be encompassed by the phrase “size screen pulverized solid dosage” in line 5 cannot be determined.
With respect to claim 6, alternative terms such as and/or fail to specifically point out the invention such that one skilled in the art could determine when infringement would occur. This terminology is repeated throughout the claims.
In another example for alternative terms in the claims, see claim 28 stating that “(A) the frame further comprises a support surface for supporting the wall opposed to said flexible wall of the extraction pouch; and/or (B) the agitator assembly comprises one or more gapped roller(s); and/or (C) the agitator assembly comprises one or more nip roller(s); and/or (D) the agitator assembly comprises: (a) one or more fixed roller(s), and/or (b) one or more lifting roller(s); and/or (E) said rolling pressure is provided by means selected from a weight, a coiled spring, a lever spring, gas spring, hydraulic strut, solenoid, servo-motor or stepper-motor; and/or (F) the roller comprises a plurality of rollers spaced apart on a common spindle; and/or (G) the roller comprises 2-8, 2-6 or 2-4 rollers spaced apart on a common spindle; and/or  4(H) the roller comprises a plurality of rollers, wherein said plurality of rollers comprises a plurality of lifting rollers; and/or (I) the agitator assembly comprises one or more profiled roller(s); and/or (J) the extraction pouch is entirely flexible; and/or (K) the extraction pouch has walls defining a liquid sample chamber of 1-1000 ml; 2-1000 ml; 5-1000 ml; 10-1000 ml; 25-500 ml; 20-1000 ml; 50-1000 ml; 50-750 ml; 50-500 ml; 1-100 ml; 1-5 ml; 1-10 ml or 1-25 ml; and/or (L) the motor further comprises a programmable controller for actuating movement of the roller; and/or (M) the roller reciprocates at a rate of: 1-120 strokes per minute, for example 2-60 strokes per minute.” 
With respect to claim 28: the first paragraph of the claim appears to be redundant since the limitation in this claim is already in independent claim 1 from which claim 28indirectly depends. 
Regarding claim 28, the phrase "for example" in line 17 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 37: the claim language is confusing since it is not clear whether “at least one moveable jaw” in line 1 is the same at least one moveable jaw as in line 2 or is an additional one. 

With respect to claim 45: most of the claim appears to be redundant since the limitation in this claim is already in independent claim 1 from which claim 45indirectly depends. The examiner suggest that the applicant insert claim 43 into this claim. 
Note also claims 47-48 with similar regard.
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase "the opposed upper crushing surfaces" in line 4 from the bottom. In another example only, the phrase “the crusher” in line 2 of claim 43 also lacks proper antecedent basis. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. All of the cited references disclose different type of Jaw crusher.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725